Citation Nr: 1812274	
Decision Date: 02/06/18    Archive Date: 03/08/18

DOCKET NO.  14-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 2011, for the addition of the Veteran's spouse as a dependent.


ORDER

Entitlement to an effective date earlier than October 1, 2011, for the addition of the Veteran's spouse as a dependent is denied.


FINDINGS OF FACT

1.  The Veteran and his present spouse were married in February 2010.

2.  September 26, 2011, is the first date VA received notice of the Veteran's marriage to his current spouse.  




CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2011, for the addition of the Veteran's spouse as a dependent have not been met.  38 U.S.C. §§ 1115, 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.159, 3.204, 3.401(b) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from April 1982 to April 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 letter by the above Department of Veterans Affairs (VA) Regional Office (RO), which advised the Veteran that he would receive additional benefits for his spouse effective from October 1, 2011.

On his VA Form 9, the Veteran requested a Board hearing.  However, in January 2018, his representative submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant's representative with consent of the appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.

The Veteran is seeking an effective date earlier than October 1, 2011, for the addition of his spouse, D., as a dependent.  He contends in his October 2011 notice of disagreement that the effective date should be the date of their marriage on February 12, 2010.  He states that he notified multiple federal agencies other than VA of his marriage, and that he did not realize that he needed to notify VA of his marriage or that his VA benefits were tied to dependency status.  

The effective date for additional compensation for dependents is the latest of the following: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

If evidence of the Veteran's marriage is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C. § 5110(n); 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In this case, on a May 2002 VA Form 21-526, the Veteran listed M. as his spouse since November 1999.  In September 2003, the RO granted service connection for multiple disabilities and sent the Veteran a letter advising him of the award of benefits.  The letter explained how the amount of benefits was calculated and advised him that it was calculated based on him having five dependents, including additional amounts for his spouse and children.  The letter told him to contact VA right away if there was any change in the status of his dependents.  A similar letter was sent in January 2004 following the grant of service connection for additional disabilities.  

In December 2007 and December 2008, letters were sent to the Veteran notifying him of an increase in the amount of his benefits, and the letters told him to contact VA immediately if there was any change in his marital status.

In September 2011, in response to a letter sent by VA asking him to complete a Status of Dependents Questionnaire, the Veteran submitted the requested form indicating that he had married his current spouse, D., on February 12, 2010.  The completed form was received on September 26, 2011.

A VA representative contacted the Veteran via telephone on September 30, 2011, to clarify his marital status and history.  The Veteran stated that he was married to his ex-wife, M., from November 12, 1999 until September 11, 2008.  


In the October 2011 decision on appeal, the RO awarded dependent compensation for D. as of October 1, 2011, which was the first of the month following the date VA received notification of the existence of the Veteran's new spouse.

Based on a review of the evidence, the Board concludes that an effective date earlier than October 1, 2011, for the addition of the Veteran's spouse, D., as a dependent is not warranted.

The evidence does not show, nor does the Veteran contend, that he notified VA of his marriage to D. prior to September 2011.  In this case, as VA did not receive notification of the Veteran's marriage to D. until September 2011, an effective date earlier than the October 1, 2011, cannot be granted.  Consequently, the Veteran's claim must be denied as a matter of law.

While the Board sympathizes with the Veteran's claim and recognizes that his marriage dates back to February 2010, the law and regulations concerning additional compensation for dependents and the effective dates of the same are very specific.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  

The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, the Board notes that the April 2014 statement of the case (SOC) included the laws and regulations pertaining to the effective dates for the award of additional monthly compensation for dependents.  The Veteran submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.  











						[CONTINUED ON NEXT PAGE]
The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. At 430.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Florida Department of Veterans Affairs
Department of Veterans Affairs


